             Case 2:21-cv-00251-MJP Document 6 Filed 03/04/21 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT,
                             WESTERN DISTRICT OF WASHINGTON


 Eve Productions, LLC                               )   Case No.: 2:21-cv-251-MJP
                                                    )
                     Plaintiff,                     )   ORDER GRANTING PLAINTIFF’S EX
    vs.                                             )   PARTE   MOTION  FOR    EARLY
                                                    )   DISCOVERY PRIOR TO RULE 26(f)
 Doe aka fbkf@sroff.com,                            )   CONFERENCE
                                                    )
                     Defendant.                     )
                                                    )
                                                    )
                                                    )
                                                    )
                                                    )
                                                    )

          THIS MATTER came before the Court upon Plaintiff’s Motion for Early Discovery Prior

to a Rule 26(f) Conference (the “Motion”), and the Court being duly advised of the same and the

Court file herein does hereby FIND AND ORDER THAT:

          1. Plaintiff has established that “good cause” exists for it to serve third party subpoenas

on the Internet Service Providers (“ISPs) Performive, LLC, Tier.Net Technologies, LLC, Charter

Communications, LLC and Comcast Cable Communications, LLC and data service providers

M247 Ltd., Host1plus (d/b/a Digital Energy Technologies, Ltd.), Digital Ocean, Inc., Datacamp

Limited, and Total Server Solutions, LLC. See Patrick Collins, Inc. v. Does 1-1219, 2010 WL

5422569 at *2 (N.D. Cal. Dec. 28, 2010).




ORDER GRANTING PLAINTIFF’S EX PARTE                                  Culpepper IP, LLLC
MOTION FOR EARLY DISCOVERY PRIOR TO                                     75-170 Hualalai Road, Suite B204
RULE 26(f) CONFERENCE 1                                                                  Kailua-Kona, HI
(2:21-cv-251-MJP)                                                                Telephone (808) 464-4047
          Case 2:21-cv-00251-MJP Document 6 Filed 03/04/21 Page 2 of 3




       2. Plaintiff may serve the owner of the domain sroff.com with a Rule 45 subpoena

commanding him to provide Plaintiff with all identification information in his possession

concerning the subscriber of the email address fbkf@sroff.com;

       3. Plaintiff may serve the ISPs and data service providers assigned the IP addresses

shown in Exhibit “1” to the Complaint with a Rule 45 subpoena commanding them to provide

Plaintiff with the true name, physical address, and email address of the subscriber to whom they

assigned the respective IP address(es);

       4. Plaintiff may serve the ISPs Comcast, Charter, and Digital Ocean with a Rule 45

subpoena commanding them to provide Plaintiff with the true name, physical address, and email

address of the subscriber to whom they assigned IP addresses 71.193.144.236 on 1/5/2021-

2/1/2021, 68.186.24.19 on 9/22/2020, and 167.99.109.10 on 2/1/2021;

       5. Plaintiff may also serve a Rule 45 subpoena in the same manner as above on any

service provider that is identified in response to a subpoena as a provider of Internet services to

the Defendant;

       6. Plaintiff shall attach to any such subpoena a copy of this Order;

       7. If the ISP qualifies as a “cable operator,” as defined by 47 U.S.C. § 522(5),

which states:

       the term “cable operator” means any person or group of persons

       (A) who provides cable service over a cable system and directly or through one

       or more affiliates owns a significant interest in such cable system, or

       (B) who otherwise controls or is responsible for, through any arrangement, the

       management and operation of such a cable system.

it shall comply with 47 U.S.C. § 551(c)(2)(B), which states:

ORDER GRANTING PLAINTIFF’S EX PARTE                               Culpepper IP, LLLC
MOTION FOR EARLY DISCOVERY PRIOR TO                                  75-170 Hualalai Road, Suite B204
RULE 26(f) CONFERENCE 2                                                               Kailua-Kona, HI
(2:21-cv-251-MJP)                                                             Telephone (808) 464-4047
          Case 2:21-cv-00251-MJP Document 6 Filed 03/04/21 Page 3 of 3




       A cable operator may disclose such [personal identifying] information if the

       disclosure is . . . made pursuant to a court order authorizing such disclosure, if

       the subscriber is notified of such order by the person to whom the order is

       directed.

by sending a copy of this Order to the Defendant; and

       8. Plaintiff may only use the information disclosed in response to a Rule 45 subpoena for

the purpose of protecting and enforcing Plaintiff’s rights as set forth in its Complaint.



DATED this 4th day of March, 2021.




                                                      A
                                                      Marsha J. Pechman
                                                      United States District Judge




Presented by:

/s/ Joshua Lee _________________
Joshua Lee, WSBA No. 57358
CULPEPPER IP, LLLC
75-170 Hualalai Road, Suite B204
Kailua-Kona, Hawaii 96740
Telephone:     (808) 464-4047
Facsimile:     (202) 204-5181
E-Mail:        joshua.lee@culpepperip.com




ORDER GRANTING PLAINTIFF’S EX PARTE                               Culpepper IP, LLLC
MOTION FOR EARLY DISCOVERY PRIOR TO                                  75-170 Hualalai Road, Suite B204
RULE 26(f) CONFERENCE 3                                                               Kailua-Kona, HI
(2:21-cv-251-MJP)                                                             Telephone (808) 464-4047
